      Case 2:16-cv-00287-cr Document 217-16 Filed 06/02/20 Page 1 of 3
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 16 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
          Case 2:16-cv-00287-cr Document 217-16 Filed 06/02/20 Page 2 of 3


                                                                                     MHY 19 2020 Pi-112:18
                              UNITED STATES DISTRICT COURT                         FILED - USDG - B?T - CT
                                DISTRICT OF CONNECTICUT



  INRE:                                                         GENERAL ORDER
  COlJRT OPERA 1'10 1S U DFR Tl IF 1:XIGFNT
  CIRCUMS I A'.\CES CRl::A l l· D BY COVID-19



         WIIEREAS, the President of the United States has declared a national emergency, and
the Governor of the State of Connecticut has declared a public health emergenc) throughout the
State:
         WI TE REAS. the U.S. Centers for Disease Control and Prevention has advised people to
take precautions in light of the COVID-1 9 virus ( corona virus) outbreak. and has noted that the
best way to prevent illness is to a,·oid being exposed to the virus. through. among other means.
social distancing:
         ANO
         WHEREAS. the District Court continues to review its operations to identify measures
that will help slo"" the spread of the virus by minimizing contact between persons, while at the
same time preserving its core mission of serving the public through the fair and impartial
administration ofjustice:


         IT IS HEREBY ORDERED, effective immediately. that:

         (I) All ci, ii and criminal jut") trials (and related jur) selections) scheduled to commence
            on or before September 1, 2020, before any district or magistrate judge in any
            courthouse in the District of Connecticut shall be continued pending further order of
            the Court; and

         (2) With regard to criminal trials. due to: the public health risks associated with
            summoning groups of prospective jurors who would be required to sit in close
            proximity to each other duringjury selection and. if selected. during trial and
            deliberations: the Court's reduced ability to obtain an adequate spectrum of
            prospective jurors due to the public·s perceptions of the ris"-s associated withjLir)
            service; and the effect of the above public health recommendations on the availability
            of counsel and Court staff to be present in the courtroom: the time period of the
            continuances implemented h~ paragraph I of this General Order\\ ill be e,cluded
         Case 2:16-cv-00287-cr Document 217-16 Filed 06/02/20 Page 3 of 3



            under the pe d Trial      ct. The ou11 sp ci licall find that th nd of justic
              r d b ordering th       ntinuance outweigh th b t int r t of th public and ach
            defendant in a peed_ trial. pur uant to 18 L .. .C.   ~   161 (h)(7)( ).



                                                                  0   RD ~REO:


Dated:    s-/ I r Ie,Ol{)                                         /s/ Stefan R. Underhill
         Bridgcp rt. CT
